Citation Nr: 1217572	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah




THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.




ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was remanded for additional development by the Board in February 2012.  In a rating decision in March 2012, the RO granted special monthly compensation by reason of being housebound, but continued to deny special monthly compensation based on the need for aid and attendance. 


FINDING OF FACT

The Veteran's service connected disabilities do not result in his need for regular aid and attendance, including the inability to dress or undress himself, the inability to attend to his hygiene, the need to frequently adjust any special prosthetic or orthopedic appliance, the inability to feed himself or attend to the wants of nature, the incapacity to protect himself from hazards or dangers incident to his daily environment; and the Veteran is not bedridden.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided pre-adjudication VCAA notice by letter, dated in April 2006 and a post-adjudication letter in October 2010.  The Veteran was notified of the evidence needed to substantiate a claim of special monthly compensation based on the need for regular aid and attendance.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (notice of worsening or increase in severity of the disability and the effect that worsening has on the claimant's daily life).  

To the extent that the VCAA notice came after the initial adjudication the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case in October 2011 and March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and non-VA records.  

The Veteran was afforded a VA examination.  The VA examination is adequate as the VA examiner described the Veteran's disabilities and need for aid and attendance in sufficient detail so that review by the Board is a fully informed one.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation is payable to a veteran by reason of need for aid and attendance.  

A veteran, who as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 







Under the provisions of 38 C.F.R. § 3.352(a), the following will be considered in determining the need for regular aid and attendance due to service-connected disability: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances; inability to feed himself through loss of coordination of the upper extremities; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed. 

Facts and Analysis

The Veteran currently is service-connected for the following: posttraumatic stress disorder (PTSD), rated 100 percent; type 2 diabetes mellitus with erectile disorder, rated 40 percent; diabetic nephropathy with hypertension, rated 30 percent; ischemic heart disease, rated 30 percent; tinnitus, rated 10 percent; peripheral neuropathy of the right upper extremity, rated 10 percent; peripheral neuropathy of the left upper extremity, rated 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; and condyle acuminate, verruca vulgarism, and bilateral hearing loss, each rated noncompensable.  

The combined disability rating is 100 percent.  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ and for being housebound.







Private records in April 2010 show that the Veteran had significant improvement in his confidence, energy, and balance.  He was able to walk around a soccer field while his grandson played.  He was not using a cane, except when his knee hurt and was performing a home exercise program.  He walked for 20 minutes and was independent on stairs without a railing.  

VA records show that in February 2010 the Veteran was able to go grocery shopping with his wife.  In August 2011, the Veteran was able to drive.  In September 2011, the Veteran was encouraged to wall 30 minutes.  In October 2011, the Veteran sought treatment for chest pain and it was noted that he arrived by privately owned vehicle and walked into the emergency department.  

In March 2012 on VA examination, the VA examiner noted that the Veteran was not permanently bedridden and that the Veteran could travel beyond his current domicile and that the Veteran had traveled by private vehicle to the examination with a family member.  The Veteran could perform activities of daily living such as hygiene, toileting, and feeding.  The Veteran was able to walk e around the house independently without orthopedic or prosthetic appliance.  The Veteran was also able to perform all skills needed for self care.  He was able to walk up to a few hundred yards with a cane and the function of the upper and lower extremities was normal.  The examiner concluded that there was no substantial objective evidence that the Veteran required constant aid and attendance.  The rationale provided was that the Veteran functioned sufficiently to attend to his daily needs and self protection as demonstrated by his appropriate attire, responses to questions at the interview regarding his daily activities, and by his ability to attend numerous recent routine health care appointments accompanied by his wife without the aid of home health care.  







Under the provisions of 38 C.F.R. § 3.352(a), it has not been established by the evidence of record that due to the service-connected disabilities, the Veteran is unable to dress or undress himself, unable to keep himself ordinarily clean and presentable, unable to feed himself through loss of coordination of the upper extremities, unable to attend to the wants of nature, or unable to protect himself from hazards or dangers incident to his daily environment to warrant regular aid and attendance.  

While the Veteran's competency has been challenged to handle disbursement of his funds, because of poor money management, the VA examiner found that the Veteran still has the ability to protect himself from the ordinary hazards of life.  The evidence of record also indicates that the Veteran is not bedridden.  The evidence shows that the Veteran was able to walk independently and leave his home.  

In summary, the Veteran is not bedridden due to service-connected disabilities, and although he has some difficulties with the activities of daily living, he does not require regular aid and attendance as a result of his service-connected disabilities.  Hence, the preponderance of the evidence of record is against the claim for entitlement to special monthly compensation based on aid and attendance and the claim must be denied and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation based on the need for regular aid and attendance is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


